Name: 90/230/EEC: Commission Decision of 3 May 1990 amending the lists of standardization institutions set out in the Annex to Council Directive 83/189/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  international trade;  European construction
 Date Published: 1990-05-18

 Avis juridique important|31990D023090/230/EEC: Commission Decision of 3 May 1990 amending the lists of standardization institutions set out in the Annex to Council Directive 83/189/EEC Official Journal L 128 , 18/05/1990 P. 0015 - 0016*****COMMISSION DECISION of 3 May 1990 amending the lists of standardization institutions set out in the Annex to Council Directive 83/189/EEC (90/230/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 83/189/EEC of 28 March 1983 laying down a procedure for the provision of information in the field of technical standards and regulations (1), as last amended by Directive 88/182/EEC (2), and in particular Article 2 (1) thereof, Having regard to the opinion of the Standing Committee set up pursuant to Article 5 of Directive 83/189/EEC, Whereas Article 2 (1) of Directive 83/189/EEC provides that the Commission may amend or supplement the lists of standardization institutions supplied in the Annex to the Directive on the basis of communication from the Member States; Whereas communications from several Member States require the updating of the said lists, HAS ADOPTED THIS DECISION: Article 1 The list set out in the Annex to Directive 83/189/EEC shall be replaced by the list set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 May 1990. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 109, 26. 4. 1983, p. 8. (2) OJ No L 81, 26. 3. 1988, p. 75. ANNEX LIST 1 Standards institutions 1. AENOR (Spain): AsociaciÃ ³n EspaÃ ±ola de NormalizaciÃ ³n y CertificaciÃ ³n, C/FernÃ ¡ndez de la Hoz, no 52, E-28010 Madrid; 2. AFNOR (France): Association franÃ §aise de normalisation, Tour Europe - Cedex 7, F-92080 Paris La DÃ ©fense; UTE (France): Union technique de l'Ã ©lectricitÃ © (UTE), Cedex 64, F-92052 Paris La DÃ ©fense; 3. BSI (United Kingdom): British Standards Institution, 2, Park Street, UK-London W1A 2BS; BEC (United Kingdom): British Electrotechnical Committee, British Standards Institution, 2, Park Street, UK-London W1A 2BS; 4. DS (Denmark): Dansk Standardiseringsraad, Aurehoejvej 12, Postboks 77, DK-2900 Hellerup 12; DEK (Denmark): Dansk Elektroteknisk KomitÃ © (DEK), Strandgade, 36 st., DK-1401 Koebenhavn K; 5. DIN (Germany): DIN Deutsches Institut fuer Normung eV, Burggrafenstrasse 6, Postfach 1107, D-1000 Berlin 30; DKE (Germany): Deutsche Elektrotechnische Kommission im DIN und VDE (DKE), Stresemannallee 15, D-6000 Frankfurt am Main 70; 6. ELOT (Greece): Hellenic Organization for Standardization (ELOT), Acharnon St, 313, GR-11145 Athens; 7. IBN/BIN (Belgium): Institut belge de normalisation (IBN), Belgisch Instituut voor Normalisatie (BIN), 29, avenue de la BrabanÃ §onne/ BrabanÃ §onnelaan, B-1040 Bruxelles/Brussel; CEB/BEC (Belgium) : ComitÃ © electrotechnique Belge (CEB), Belgisch Elektrotechnisch ComitÃ © (BEC), 3, Galerie Ravenstein, boÃ ®te 11, 3, Ravensteingalerij, bus 11, B-1000 Bruxelles/Brussel; 8. IPQ (Portugal): Instituto PortuguÃ ªs da Qualidade, Rua JosÃ © EstÃ ªvÃ £o, 83 A, P-1199 Lisboa Codex; 9. ITM (Luxemburg): Inspection du travail et des mines, 26, rue Zithe - BP 27, L-2010 Luxembourg; Service de l'Ã nergie de l'Ã tat, 34, avenue Marie-ThÃ ©rÃ ¨se, BP 10, L-2010 Luxembourg; 10. NSAI (Ireland): National Standards Authority of Ireland, Glasnevin, IRL-Dublin 9; ETCI (Ireland): Electro-Technical Council of Ireland (ETCI), National Standards Authority of Ireland, Glasnevin, IRL-Dublin 9; 11. NNI (Netherlands): Nederlands Normalisatie Instituut, Postbus 5059, NL-2600 GB Delft; NEC (Netherlands): Nederlands Elektrotechnisch ComitÃ © (NEC), Kalfjeslaan 2, Postbus 5059, NL-2600 AA Delft; 12. UNI (Italy): Ente Nazionale italiano di unificazione, Piazza Armando Diaz 2, I-20123 Milano, CEI (Italy): Comitato Elettrotecnico Italiano (CEI), Viale Monza 259, I-20126 Milano; 13. CEN: ComitÃ © EuropÃ ©en de normalisation, 2, rue BrÃ ©derode, boÃ ®te 5, B-1000 Bruxelles; CENELEC ComitÃ © EuropÃ ©en de normalisation Ã ©lectrotechnique, 2, rue BrÃ ©derode, boÃ ®te 5, B-1000 Bruxelles. LIST 2 National standards institutions in the Member States of the European Community (Same as those in List 1 except for CEN and CENELEC)